



                            [REGISTER.COM (TM) LOGO]


                                                             As of July 15, 2005

David Moore
237 Park Avenue, Suite 900
New York, NY


                       Re: EMPLOYMENT AGREEMENT AMENDMENT

     Reference is made to the Employment Agreement, entered into on June 17,
2005, by and between you and Register.com, Inc. (the "Company") (the "Original
Agreement"). This amendment (the "Amendment") will confirm our mutual agreement
regarding an amendment (as permitted under and contemplated by paragraph 18 of
the Original Agreement) to the Original Agreement on the terms set forth herein.
Accordingly, the Original Agreement is hereby amended as follows:

         1. From and after the date hereof, it is our mutual intention that you
serve in the capacity of full-time Interim Chief Executive Officer of the
Company in accordance with the terms of the Original Agreement as amended by
this Amendment.

         2. Paragraph 2 of the Original Agreement is hereby deleted in its
entirety and replaced with the following:

"2.      TERM; TERMINATION. The term of your services shall continue until
         terminated by either party in accordance with this paragraph 2 (the
         "Term"). Either party may terminate this agreement, at any time, at its
         sole discretion, upon thirty days written notice to the other party.
         During the 30-day period following the delivery of the termination
         notice by either party, you will provide reasonable assistance to the
         Company on a part-time basis to transition your responsibilities to a
         successor designated by the Board. Notwithstanding the foregoing, the
         Company may elect to pay you your Salary (as defined below) in full for
         a period of thirty (30) days in lieu of all or part of actual notice.
         Upon termination of your employment, the Company shall have no further
         obligation or duty to you from the date of such termination other than
         to pay you for any earned but unpaid Salary and for any unreimbursed
         expenses due pursuant to the Original Agreement and pursuant to
         paragraph 3 hereof."

         3. A new paragraph 3A is hereby added to the Original Agreement, as
follows

"3A.     SALARY AND BONUS. For your services hereunder, you will be entitled to
         a monthly cash salary of $60,000 per month, to be paid on a bi-weekly
         basis ("Salary"). Additionally, at the conclusion of your services to
         the Company, the Board, in its sole discretion, may






                                                                               2


         elect to pay you a cash bonus of an amount not to exceed $100,000 but
         shall not have any obligation to do so. The Company shall withhold from
         your Salary and any bonus, such amounts for income tax, social security
         and other taxes as shall be necessary or appropriate in the reasonable
         judgment of the Company to comply with applicable laws and
         regulations."

4.       LEGAL FEES. The Company shall promptly reimburse you for any reasonable
         legal fees incurred by you in connection with the negotiation of this
         Amendment and the Original Agreement upon the presentation of invoices
         in appropriate form in an amount not to exceed $5,000.

5.       RESTRICTED STOCK. Simultaneously with your execution and delivery of
         this Agreement, you shall be awarded a restricted stock grant of 7,000
         shares of the Company's common stock pursuant to the terms of a
         Restricted Stock Agreement attached hereto.

     Paragraphs 4, 5 and 7 through 22 of the Original Agreement shall remain in
     full force and effect and are hereby ratified in their entirety. The
     provisions of Paragraphs 2 and 3 of the Original Agreement are superceded
     in their entirety by paragraphs 1 and 2 hereof.

     IN WITNESS WHEREOF, the undersigned have executed this agreement as of the
     date first written above.

                                                REGISTER.COM, INC.


                                                By: /s/ Roni Jacobson
                                                    ----------------------------
                                                Its: General Counsel & Secretary

                                                DAVID MOORE

                                                /s/ David Moore
                                                --------------------------------


















Register.com, Inc               575 Eighth Avenue        New York New York 10018







